PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/766,749
Filing Date: 13 Feb 2013
Appellant(s): Goswami et al.



__________________
Daniel J. O’Conner
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12 January 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 17 July 2020 from which the appeal is taken have been modified by the Advisory Action dated 27 October 2020.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The rejection of claims 1, 4-9, 12-17, 19, and 21-32 under 35 USC §112(b) was withdrawn with the Advisory Action filed 27 October 2020.

(2) Response to Argument
Examiner’s note: Examiner’s references to Advisory Action are to the Advisory Action filed 27 October 2020 unless otherwise specified.
Examiner’s references to Office Action are to the Office Action filed 17 July 2020 unless otherwise specified.

4. ARGUMENT.
A. Rejection of Independent Claim 1 under §103
Appellant (p20:¶1):
The Office Action rejects independent claim I under § 103 as obvious over Jones in view of Chang and Kellar, and the Advisory Action maintains this rejection. Appellant respectfully disagrees, as none of the cited references, whether considered alone or in combination, teach or 
"evaluating an entropy of information content for the one or more subgraphs based at least in part on changes of the information content;"
"determining, based at least in part on the evaluated entropy of the information content, whether caching criteria are satisfied for each of the one or more subgraphs, wherein the caching criteria identify a threshold of change indicated by the evaluated entropy for caching solution data for the computational design problem;"
"determining whether to cache the solution data for the computational design problem based on whether the caching criteria are satisfied;" and
"upon determining that the caching criteria are satisfied for at least one of the one or more subgraphs and determining to cache the solution data for the computational design problem, caching the solution data on the at least one of the one or more subgraphs into subgraph storage, wherein: (i) the solution data about the subgraph includes variables and values for the variables; and (ii) the caching is based on the evaluated entropy of information content about the one or more subgraphs."
Examiner’s response:
As discussing herein below, the examiner respectfully disagrees.

Appellant (p21:¶1):

Examiner’s response:
Appellant does not appear to point to an error in the rejection, but rather, is merely contending that “[b]ased on this interpretation alone, the Examiner reasons that it would have been obvious to combine the teachings”. The examiner respectfully disagrees.
Appellant has cited the final Office Action and the Advisory action as support for the contention that “the final Office Action reasons that Jones discusses the use of "keywords" that uniquely encode the state values of nodes of a subnetwork and that Chang discusses the use of allegedly-analogous "bit signatures" for describing certain functions. Based on this interpretation alone, the Examiner reasons that it would have been obvious to combine the teachings of these two references and thereby utilize Chang's disclosed entropy calculation methodology as a caching criterion according to the Jones disclosure.” The examiner respectfully submits that, as shown herein below, the record demonstrates that the obviousness of the combined teachings is not “[b]ased on this interpretation alone”.
Consider the rejection itself:
The rejection of claim 1 appears at pages 4-11 of the Office Action. In accordance with the basic factual inquiries of Graham v. John Deere Co. [ “Graham factors” hereinafter; see also MPEP 2141 II] evidence from the Jones disclosure was presented at pages 4-9 of the Office Action. A portion from pages 5-7 of the Office Action regarding the evidence from Jones is presented here for reference [formatting is from Office Action: claim limitation in normal text, citations of Jones in bold]:
generating solution data by computationally solving a computational design problem for each of one or more subgraphs (p211:§I:¶2: “If the switch-level simulator caches results of subnetwork evaluations and reuses these results rather than reevaluate the subnetwork, the speed of the simulator can be improved significantly.”; p212:left:¶3: “The caching mechanism stores the simulation results of a subnetwork evaluation in a cache, which is then accessed during future simulation cycles. The cache store develops as the simulation progresses.”; p213:§IV: e.g. from ¶1: “However, if the target states resulting from application of the evaluation procedure are cached for each statically partitioned subnetwork, it is possible to virtually eliminate the cost of evaluating these subnetworks.” EN: These citations are representative; much of the disclosure is about caching the input and result of a design problem which requires solving the design problem. Section VI gives particular examples for solving problems. Simulation is computationally solving a computational design problem, i.e. the problem of determining the outcome of circuit evaluation.);
(p213:left:bottom: “a caching threshold is defined by the user prior to simulation. Subnetworks whose keyword size is above the caching threshold are not cached”);
upon determining that the caching criteria are satisfied for at least one of the one or more subgraphs, caching the solution data on the at least one of the one or more subgraphs into subgraph storage (p211:§I:¶2: “If the switch-level simulator caches results of subnetwork evaluations and reuses these results rather than reevaluate the subnetwork, the speed of the simulator can be improved significantly.”; p212:left:¶3: “The caching mechanism stores the simulation results of a subnetwork evaluation in a cache, which is then accessed during future simulation cycles. The cache store develops as the simulation progresses.”; p213:left:bottom: “a caching threshold is defined by the user prior to simulation. Subnetworks whose keyword size is above the caching threshold are not cached”; p213:§IV:¶1: “However, if the target states resulting from application of the evaluation procedure are cached for each statically partitioned subnetwork, it is possible to virtually eliminate the cost of evaluating these subnetworks.”; p215:right:¶1: “We estimate the additional memory required for implementing the hierarchical caching scheme as follows. … Hierarchical function caching still requires a number of words that is linear in the size of the underlying netlist” EN: These citations are representative; much of the disclosure is about caching the input and result. Sections IV and V give the details of the caching for subnetworks and hierarchical components respectively.), wherein (i) the solution data about the subgraph includes variables and values for the variables (p213:§IV:¶2: “Specifically, whenever the simulator determines that an evaluation of a statically partitioned subnetwork is necessary, a keyword is constructed that uniquely encodes the state values of the nodes that control the subnetwork. The cache data structure is searched for a corresponding tuple, (keyword, actionword), that matches the constructed keyword. If such a tuple is found, no evaluation is necessary, the actionword is decoded, and each node in the subnetwork is assigned the appropriate state.” EN: The keyword and actionwords represent values which may vary, so they represent the variables and the value of the variables. See also Fig. 2 and the discussion of Fig. 2 on pp214:right:¶1-p215:left:¶1. EN: See also p215:right for a discussion of hierarchical cache.); (ii) the caching is based on information content about the one or more subgraphs (p213:§IV: e.g. from ¶1 “Any time a node driving a gate of the subnetwork changes state, the evaluation procedure is applied to the subnetwork.” EN: The section gives further details. The caching is related to the state changes, i.e. changes in information content.);
Note that Jones is disclosing:
the caching of subcircuit states, e.g.  from p213:§IV:¶1: “However, if the target states resulting from application of the evaluation procedure are cached for each statically partitioned subnetwork, it is possible to virtually eliminate the cost of evaluating these subnetworks.”
The process begins with an evaluation of a subcircuit, e.g. from p213:§IV:¶1 “Any time a node driving a gate of the subnetwork changes state, the evaluation procedure is applied to the subnetwork.”
The data cached is with regard to information content (states and state changes)
the driving/control state (inputs), e.g. p213:§IV:¶1 “Any time a node driving a gate of the subnetwork changes state, the evaluation procedure is applied to the subnetwork.”
And the associated resultant states (output), e.g. p213:§IV:¶2: “The cache data structure is searched for a corresponding tuple, (keyword, actionword), that matches the constructed keyword. If such a tuple is found, no evaluation is necessary, the actionword is decoded, and each node in the subnetwork is assigned the appropriate state.”
A caching decision is made in view of caching criteria, e.g. p213:left:bottom: “a caching threshold is defined by the user prior to simulation. Subnetworks whose keyword size is above the caching threshold are not cached”
The information may be later retrieved from the cache, e.g. p213:§IV:¶2: “If such a tuple is found, no evaluation is necessary, the actionword is decoded, and each node in the subnetwork is assigned the appropriate state.”
Note this list is drawn from citations in the Office Action, but is summary in nature and presented for exposition in rebutting Appellant’s contention; the Office Action at page 4-9 show how the elements of Jones correspond to the claimed elements. To summarize, Jones discloses that upon evaluation of the state of a subcircuit, a result may be cached for potential reuse in the 
Further in accordance with the Graham factors, it was noted at page 9 that Jones does not disclose “evaluating an entropy of information content for the one or more subgraphs based at least in part on a likelihood of change of the information content; [or] evaluated entropy of information content”.
Further in accordance with the Graham factors, the evidence from the Chang disclosure was cited with an explanatory note in the Office Action at pages 9-10, as follows [emphasis in original]:
Chang teaches evaluating an entropy of information content for the one or more subgraphs based at least in part on a likelihood of change of the information content and evaluated entropy of information content (p2:§2.3:¶¶3-4: e.g. “Intuitively, signals with less information are easier to optimize. To quickly identify such signals, we use Shannon entropy, which is calculated as follows [17] ... In the equation, Es is the entropy of signature s, #ones is the number of Is in the signature, and #zeros is the number of Os in the signature. Variable k is the number of bits in the signature and is also the number of vectors applied to the circuit. A larger E means that the signature contains more information.”; p3:§3.3: “The ShannonSynth algorithm in Figure 4 first simulates vectors in the care terms to generate a signature for each signal. Next, it computes the entropy of each signature.” EN: By determining all combinations and taking the Shannon Entropy, the method is evaluating entropy based on a likelihood of change since if all outcomes are equally represented (i.e. equally likely) then the entropy measure is at a maximum (this is one extreme), if there is only one outcome (i.e. all outcomes are identical) then the entropy measure is at a minimum of zero. Accordingly, the entropy is a measure of the likelihood. See also WikiEnt at p11 §Maximum).
Note that Chang is disclosing:
An evaluation of information content (states and state changes), e.g. p2:§2.3:¶¶3-4: “Intuitively, signals with less information are easier to optimize. … Variable k is the number of bits in the signature and is also the number of vectors applied to the circuit. A larger E means that the signature contains more information.”
That the evaluation is an entropy measure, e.g. e.g. p2:§2.3:¶¶3-4: “To quickly identify such signals, we use Shannon entropy, which is calculated as follows [17] ... In the equation, Es is the entropy of signature s, #ones is the number of Is in the signature, and #zeros is the number of Os in the signature.”
To summarize, Chang discloses that a measure of information content may be obtained by applying inputs, determining outputs, and taking the entropy measure (i.e. determining a measure of the variation in output). As noted in the action, this is a measure of how frequently this output may change since, for example, a circuit which has only one output for any input (entropy of zero) will never change value. On the other hand, a circuit with many equally likely outputs (maximum entropy) will change among those outputs in equal numbers (i.e. whenever the circuit is evaluated any one of the outputs may result). Consider, for example, a first circuit with ten outputs - one output occurring for 91% of all possible inputs and nine other outputs each occurring for 1% of all possible inputs. Whenever this first circuit is evaluated for an arbitrary input, the result is likely to be the one output that occurs for 91% of the possible inputs (the th chance for each result (the frequency of a repeated result is lower than the first circuit having one output which occurs for 91% of all possible inputs, so the information content for the second circuit is higher). This is the nature of an entropy measure as evidenced by the citations of Chang shown in the rejection [e.g. “A larger E means that the signature contains more information”] and further evidenced by the Wikipedia entry cited in the Office Action explanatory note [from the entry: “The measure should be maximal if all the outcomes are equally likely (uncertainty is highest when all possible events are equiprobable). … For equiprobable events the entropy should increase with the number of outcomes”].
	Following the evidence from Jones and Chang, a rationale in view of the evidence is presented at page 10 of the Office Action, as follows:
‘It would have been to one of ordinary skill in the art at the time of invention to modify the teachings of Jones in view of the teachings of Chang to include “evaluating an entropy of information content for the one or more subgraphs based at least in part on a likelihood of change of the information content and evaluated entropy of information content” by including the entropy measure among the caching criteria since Jones recognizes that some solutions are used less frequently, i.e. at p213:right:top - “even for moderate size subnetworks below the caching threshold, many tuples may be used infrequently, and so a user definable limit (b) is imposed on the length of each subtree list” and the entropy measure provides a 
To summarize, the rationale presents additional teachings of Jones, i.e. p213:right:top - “even for moderate size subnetworks below the caching threshold, many tuples may be used infrequently, and so a user definable limit (b) is imposed on the length of each subtree list”, notes that the entropy measure provides a measure for estimating the likelihood of reuse, and that one of ordinary skill may expect a successful use of the combination and why such success may be expected, i.e. “low entropy means the sub-circuit has fewer possible outcomes and thus less likely to change when inputs change”.
To summarize the rejection presented in the Office Action at pages 4-10, Jones discloses caching of subcircuit evaluations based on state and state changes. Chang discloses an entropy measure of states and state changes. Jones also teaches that the cache should be limited to avoid caching items “infrequently used” (i.e. infrequently drawn from the cache). Chang’s entropy measure provides for a way to evaluate “infrequently used” since low entropy measures indicate less variability in circuit states (i.e. less likely to change) and high entropy measures indicate more variability in circuit states (i.e. more likely to change). The examiner respectfully submits that it is for the reasons presented in the rejection and summarized that one of ordinary skill would find obvious the claimed invention in view of the cited evidence. Why this is obvious is summed up in the rationale, i.e. “could reasonably expect a successful use of cache by making use of the entropy measure to determine the likelihood of reuse”.


Considering the mention of “bit signature(s)” in the prosecution history:
Further, as regards Appellant’s contention that “[b]ased on this interpretation alone, the Examiner reasons that it would have been obvious to combine the teachings”. The mention of “bit signature(s)” may be found in the Office Action at page 11, as follows:
‘It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teaching of Jones and Chang in view of the teachings of Kellar to include “wherein the caching criteria identify a threshold of change indicated by the evaluated entropy for caching solution data for the computational design problem” by substituting an entropy watermark (threshold) to compare against Chang’s measure since Jones [sic] Chang teaches how to use bit signature’s such as Jones’ [sic] [and Jones] recognizes that some solutions are used less frequently, i.e. at p213:right:top - “even for moderate size subnetworks below the caching threshold, many tuples may be used infrequently, and so a user definable limit (b) is imposed on the length of each subtree list” and Chang’s entropy measure provides a measure for estimating the likelihood of reuse while Kellar provides for a manner of determining when to cache based on a watermark; more succinctly, it 
Note that this portion of the Office Action is the rationale for combining the (combined) teachings of the Jones and Chang disclosures in view of the teachings of the Kellar disclosure. The bit signatures are mentioned in summarizing the Jones and Chang teachings (as regards entropy measures and frequency of use) in order to facilitate the rationale of the combination with the teachings of Kellar which provide a threshold for entropy measure. The examiner respectfully submits that the rationale relies on the teaching of the elements of influence of frequency of use (Jones), entropy measures (Chang), and an entropy threshold (Kellar) [collectively, the prior art elements] and a predictable result of the combination, i.e. a reduced cache table size while retaining the entries least likely to change. Accordingly, the examiner respectfully submits that this portion of the record demonstrates that the obviousness lies in what the combined teachings suggest to one of ordinary skill in the art and the obviousness does not, as Appellant contends, reside “alone” in the notion that Jones and Chang use similar bit signature representations.
Bit signatures have also been mentioned in the examiner’s responses to arguments in the Advisory Action at pages 6-7, as follows [an additional note has been added to clarify a citation, this note appears in italics]:
“The examiner respectfully disagrees. In response to applicant's argument that Jones does not teach determining entropy, that neither Chang nor Jones teaches that entropy may be used to make caching decisions, and that the Kellar reference insufficient to address the alleged limitations; the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the 
As shown in the Office Action (p6), Jones discloses determining whether caching criteria are satisfied in the context of circuit design and further recognizes that the influence of frequency of use of data on the value of caching (cited in Office Action at p10) [note this refers to the Office Action filed 17 July 2020].
As also shown (p9), Chang teaches, in the context of optimizing circuits, using bit signatures (like those of Jones) to calculate entropy as a measure of information content (i.e. a measure on the number of values a circuit signal may take and hence possible changes in value - e.g. a circuit having 1 value will never change while a circuit having many possible values is likely to change). The examiner maintains that this reasonably suggests to one of ordinary skill that Chang’s entropy measure may be used as a measure of frequency of change for Jones’ purposes, particularly in view of the fact of Jones’ manner of encoding being similar to that of Chang (i.e. bit signatures).
These examiner’s remarks were in response to Appellant’s previous remarks (remarks filed 17 September 2020 at pages 10-11), those previous remarks from Appellant are presented (in part) here for reference:
“As the Examiner admits, Jones' disclosure of caching schemes for semiconductor design does not provide any teaching or suggestion for determining an entropy of any portion of a semiconductor design, ..., but nothing in either Chang 
In this portion of the record (the two immediately preceding citations), Appellant argued that neither Jones nor Chang “discuss nor suggest the prospect of utilizing some entropy evaluation when determining whether to cache the solution data”. In response, the examiner pointed out that “the test for obviousness is not … that the claimed invention must be expressly suggested in any one or all of the references” and then pointed out (in summary) the teachings from each disclosure which were relied upon for making a determination as regards the obviousness, i.e. Jones’ recognition of the influence of frequency of use and Chang’s measure of frequency of reuse. The examiner then further noted the obviousness “particularly in view of the fact of Jones’ manner of encoding being similar to that of Chang (i.e. bit signatures)”, i.e. no express suggestion from the reference is necessary as regards extraordinary/unusual effort required to use Chang’s measure in Jones’ method. In other words, the combination is obvious in view of the teachings as reasoned by the rationale presented; and no extraordinary effort [and accordingly, no further explicit suggestion from the references] is required for “the prospect of utilizing some entropy evaluation when determining whether to cache the solution data” [Appellant’s characterization in the previous remarks]. Accordingly, the examiner respectfully submits that this portion of the record demonstrates that the obviousness lies in the combined teachings as understood by one of ordinary skill in the art and the obviousness does not, as Appellant contends, reside “alone” in the notion that Jones and Chang use similar bit signature representations.
Bit signatures have also been mentioned in the examiner’s responses to arguments in the Advisory Action at page 7, as follows:
As regards Kellar, Kellar is teaching comparing entropy signatures against a threshold (cited at pi 1 of Office Action) to determine when to cache. Kellar is teaching in the context of mixing data compression schemes for a time-space tradeoff; however, as indicated in the citation there is a maximum-entropy watermark beyond which there is no compression nor caching (Kellar remarks that this “may be zero” indicating that non-zero is possible as well). The examiner respectfully submits that this in combination with Chang’s teachings would reasonably suggest to one of ordinary skill in the art that Chang’s entropy measure on bit signatures could also be used in comparison with a threshold to determine when to cache (i.e. it is also an entropy measure indicating which data is likely to be needed again and accordingly suitable for comparison against a threshold to determine when to cache).”
This portion of the record is in response to Appellant’s previous remarks (remarks filed 17 September 2020 at page 11) regarding Appellant’s previously expressed contention that the Kellar disclosure is “insufficient to address the limitations of the above-discussed references”. In the examiner’s response the “bit signatures” are mentioned as regards Chang’s teachings and do 
Bit signatures have also been mentioned in the examiner’s responses to arguments in the office action filed 30 January 2020 at pages 41-42, as follows:
“In particular, Jones discloses criteria for cache entry (i.e. sub-circuit size) and recognizes the frequency of use as a factor in cache performance (see citations in the rejection of claim 1 for example) while Chang discloses a Shannon entropy measure for bit signatures (which is what Jones uses as a cache key). It is the combined teachings which make obvious to decide cache entry based on entropy.
In particular, as indicated by the term “likelihood”, there is uncertainty involved. As shown in Chang, a circuits truth table (or partial truth table) may be determined based on all (or some) inputs and output and an entropy measure taken on the bit signatures found in the truth table. Such a measure will result in a higher entropy for tables with many different signatures as opposed to a lower entropy for having the same signatures (see eq 1 in Chang, and the section titled “Maximum” in WikiEnt). Accordingly, in view of not knowing the instant inputs, the entropy measure on the bit signatures provides a measure of likelihood of change, i.e. if the circuit produces the same output across many inputs (low entropy) then the solution is less likely to change).”
“to combine the teachings of these two references and thereby utilize Chang's disclosed entropy calculation methodology as a caching criterion according to the Jones disclosure” [Appellant’s characterization, as cited above], the rationale is based on Jones’ recognition of infrequency of use, i.e. “even for moderate size subnetworks below the caching threshold, many tuples may be used infrequently, and so a user definable limit (b) is imposed on the length of each subtree list” [rationale from Office Action, cited above], and Chang’s measure of information content (a measure of frequency of reuse), and the obviousness does not, as Appellant contends, reside “alone” in the notion that Jones and Chang use similar bit signature representations.

To summarize the discussion up to this point, Appellant does not appear to point to an error in the rejection, but rather, is merely contending that “[b]ased on this interpretation alone, the Examiner reasons that it would have been obvious to combine the teachings”. As shown herein above, portions of the record including the rejection itself and the examiner’s prior responses to Appellant’s prior arguments demonstrate that the obviousness lies with what the prior art teachings would collectively suggest to of one of ordinary skill as presented in the rationale at page 10 of the Office (as regards the combining to the teachings of Jones and Chang) and in the rationale at p11 (as regards further combining the teachings of Kellar). Accordingly, the examiner respectfully disagrees with Appellant’s contention that “[b]ased on this interpretation alone, the Examiner reasons that it would have been obvious to combine the teachings”.

Appellant (p21:¶2):

Examiner’s response:
Appellant does not appear to point to an error in the rejection, but rather, is merely contending that “the Examiner seemingly dismisses the Appellants prior arguments on this point by simply reciting the test for obviousness” [emphasis added here by examiner]. The examiner respectfully disagrees.
Note that the remarks at page 6 of the Advisory Action were in response to 
Appellant’s previous remarks (remarks filed 17 September 2020 at pages 10-11), those previous remarks from Appellant are presented (in part) here for reference [emphasis added herein by examiner]:
“As the Examiner admits, Jones' disclosure of caching schemes for semiconductor design does not provide any teaching or suggestion for determining an entropy of any portion of a semiconductor design, ..., but nothing in either Chang or Jones teaches or suggests that the level of entropy associated with a design may be utilized to making caching decisions for aspects of the design. In contrast to the Examiner's assertion that "one of ordinary skill could reasonably expect a successful use of cache by making use of the entropy measure to determine the likelihood of reuse, i.e. low entropy means the sub-circuit has fewer possible outcomes and thus less likely to change when inputs change," neither Jones nor Chang discuss nor suggest the prospect of utilizing some entropy evaluation when determining whether to cache the solution data for the computational design problem, consistent with the currently pending claims.”
The examiner’s responses to these arguments are in the Advisory Action at pages 6-7, as follows [an additional note has been added to clarify a citation, this note appears in italics; also bold italic emphasis added herein by examiner]:
“The examiner respectfully disagrees. In response to applicant's argument that Jones does not teach determining entropy, that neither Chang nor Jones teaches that entropy may be used to make caching decisions, and that the Kellar reference insufficient to address the alleged limitations; the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
As shown in the Office Action (p6), Jones discloses determining whether caching criteria are satisfied in the context of circuit design and further recognizes that the influence of frequency of use of data on the value of caching (cited in Office Action at p10) [note this refers to the Office Action filed 17 July 2020].
As also shown (p9), Chang teaches, in the context of optimizing circuits, using bit signatures (like those of Jones) to calculate entropy as a measure of information content (i.e. a measure on the number of values a circuit signal may take and hence possible changes in value - e.g. a circuit having 1 value will never 
As can be seen from the record, Appellant contended “neither Jones nor Chang discuss nor suggest the prospect of utilizing some entropy evaluation when determining whether to cache the solution data for the computational design problem” and “neither Jones nor Chang discuss nor suggest the prospect of utilizing some entropy evaluation when determining whether to cache the solution data for the computational design problem”. In response to these contentions the examiner cited the guidance in view of In re Keller, i.e. “In response to applicant's argument that Jones does not teach determining entropy, that neither Chang nor Jones teaches that entropy may be used to make caching decisions, and that the Kellar reference insufficient to address the alleged limitations; the test for obviousness is not … nor is it that the claimed invention must be expressly suggested in any one or all of the references”. The examiner respectfully submits that the guidance of In re Keller was entirely appropriate in view of Appellant’s contention of the remarks filed 17 September 2020 at pages 10-11. Further, the guidance of In re Keller was followed by a brief summary of the position taken in the rejection to demonstrate that not only is an explicit suggestion by Jones or Chang not necessary but to also show that the position does not rely on an explicit suggestion from either of the references but rather relies on Jones’ disclosure regarding frequency of reuse and Chang’s disclosure regarding entropy as a measure of such frequency and what these suggest to one of ordinary skill.
“the Examiner seemingly dismisses the Appellants prior arguments on this point by simply reciting the test for obviousness” [emphasis added here by examiner]. As discussed herein above, the examiner’s response was not simply a bare recitation of the guidance of In re Keller; but rather, there was also a brief summary of the reasoning in view of the evidence presented in the rejection. Accordingly, the examiner respectfully disagrees with Appellant’s contention that “the Examiner seemingly dismisses the Appellants prior arguments on this point by simply reciting the test for obviousness” [emphasis added here by examiner].

Appellant (p22:¶2):
Specifically, Jones is limited to a discussion of caching schemes based on the size of subnetworks, and the keywords mentioned in Jones are utilized merely as identifiers for corresponding subnetworks. In contrast to the Examiner's suggestion in the Advisory Action, Jones' brief discussion of the frequency-of-use of a cached design does not itself provide a suggestion that a calculated entropy value for a circuit design is a direct indicator of frequency-of-use, nor does this brief discussion provide a suggestion that a measure of entropy may be utilized as a caching criterion (regardless of how the entropy measure is calculated), as suggested by the Examiner.
Examiner’s response:
Appellant does not appear to point to an error in the rejection, but rather, has merely summarized the teachings of Jones and contended that “Jones' brief discussion of the frequency-of-use of a cached design does not itself provide a suggestion that a calculated entropy value for a circuit design is a direct indicator of frequency-of-use, nor does this brief discussion provide a suggestion that a measure of entropy may be utilized as a caching criterion (regardless of how the entropy measure is calculated)” [emphasis added by examiner].
The examiner respectfully submits that, as discussed herein above, “the test for obviousness is not …; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.” Appellant contends that Jones does not expressly teach the use of entropy measure nor the use of an entropy measure as caching criteria; however, this is the position taken for the rejection itself, i.e. Office Action at page 9 – “Jones does not explicitly teach evaluating an entropy of information content for the one or more subgraphs based at least in part on a likelihood of change of the information content; evaluated entropy of information content”. Further, as discussed herein above, this position is followed by the evidence from the Chang disclosure and a rationale for the obviousness of the claim limitation in view of the evidence of the Jones and Chang disclosures.

Appellant (p23:¶1):
Chang's discussion of bit signatures is similarly limited and therefore even considering these references together, the cited references do not teach the configuration of claim 1. In fact, Chang does not provide any discussion of caching at all. Therefore, even at a high-level Chang's disclosure does not provide any teaching or suggestion for utilizing those bit signatures when making caching decisions. Moreover, Chang merely indicates that a level of entropy may be determined for a particular circuit design, however Chang does not make any suggestions that the determined entropy may be utilized for controlling any aspect of a circuit design system at all. In contrast to the Examiner's assertion that "one of ordinary skill could reasonably expect a 
Examiner’s response:
Appellant does not appear to point to an error in the rejection, but rather, has merely summarized the teachings of Chang and contended that “Chang does not provide any discussion of caching at all. Therefore, even at a high-level Chang's disclosure does not provide any teaching or suggestion for utilizing those bit signatures when making caching decisions”  and “neither Jones nor Chang suggest the prospect of utilizing some entropy evaluation when determining whether to cache the solution data for the computational design problem” [emphasis added by examiner].
The examiner respectfully submits that, as discussed herein above, “the test for obviousness is not …; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.” As regards Appellant’s contention that Jones does not “suggest the prospect of utilizing some entropy evaluation when determining whether to cache the solution data”, this is the position taken for the rejection as discussed hereinabove. As regards the Chang disclosure, the Office Action at page 9 set forth that for which the Chang disclosure is relied upon as follows [emphasis is from Office Action]:
Chang teaches evaluating an entropy of information content for the one or more subgraphs based at least in part on a likelihood of change of the information content and evaluated entropy of information content (p2:§2.3:¶¶3-4: e.g. “Intuitively, signals with less information are easier to optimize. To quickly identify such signals, we use Shannon entropy, which is calculated as follows [17] ... In the equation, Es is the entropy of signature s, #ones is the number of Is in the signature, and #zeros is the number of 0s in the signature. Variable k is the number of bits in the signature and is also the number of vectors applied to the circuit. A larger E means that the signature contains more information.”; p3:§3.3: “The ShannonSynth algorithm in Figure 4 first simulates vectors in the care terms to generate a signature for each signal. Next, it computes the entropy of each signature.” EN: By determining all combinations and taking the Shannon Entropy, the method is evaluating entropy based on a likelihood of change since if all outcomes are equally represented (i.e. equally likely) then the entropy measure is at a maximum (this is one extreme), if there is only one outcome (i.e. all outcomes are identical) then the entropy measure is at a minimum of zero. Accordingly, the entropy is a measure of the likelihood. See also WikiEnt at p11 §Maximum).
As shown, the position taken for the rejection does not rely upon an express suggestion in the Chang disclosure to use an entropy measure for caching. As previously discussed, the rationale relied upon is Jones’ disclosure that some solutions for “even for moderate size subnetworks below the caching threshold, many tuples may be used infrequently, and so a user definable limit (b) is imposed on the length of each subtree list” and Chang’s disclosure of a measure of “could reasonably expect a successful use of cache by making use of the entropy measure to determine the likelihood of reuse, i.e. low entropy means the sub-circuit has fewer possible outcomes and thus less likely to change when inputs change”.

Appellant (p23:¶1, continuing):
Jones instead provides a discussion of caching decisions based on characteristics of a circuit design that directly impact the design's ability to be cached within a memory storage area having finite storage resources for storing cache data. In other words, larger designs require more storage space, thereby limiting the potential "value" of storing those large designs (as fewer designs may be stored). Chang does not provide any suggestion that ancillary characteristics of a circuit design may be utilized as caching criteria, such as using a determined entropy of a circuit design as a caching decision. Indeed, even very large circuit designs may have a very low entropy, and according to the teachings of Jones, caching such a circuit design would be a low value proposition because fewer circuit designs could be cached, and therefore fewer circuit designs would benefit from the caching scheme.
Examiner’s response:
Note that Appellant appears to make two contentions here, and each is taken up in turn herein below.

Now consider, Appellant also contends that Jones discloses making caching decisions according to size, e.g. “even very large circuit designs may have a very low entropy, and according to the teachings of Jones, caching such a circuit design would be a low value proposition because fewer circuit designs could be cached, and therefore fewer circuit designs would benefit from the caching scheme”. The examiner respectfully submits that this is one of the criteria discussed in Jones, and that another criterion is limiting the cache in view of frequency of reuse [Jones at p213 as cited in the Office Action]. Appellant has not cited the portion of the Jones disclosure upon which Appellant’s contention relies; however, both criteria are discussed in the Jones disclosure at p213, as follows [from Jones at §IV:¶4]:
As subnetwork i may have up to 3Ki distinct tuples, for large subnetworks it is not feasible to keep all possible combinations in the table. This is handled by two distinct mechanisms. First, for very large subnetworks, a caching threshold is defined by the user prior to simulation. Subnetworks whose keyword size is above the caching threshold are not cached; i.e., all evaluations require application of the 
[for reference the “tuples” Jones discusses in the cited passage are described at p213:§IV:¶2 as follows: “Specifically, whenever the simulator determines that an evaluation of a statically partitioned subnetwork is necessary, a keyword is constructed that uniquely encodes the state values of the nodes that control the subnetwork. The cache data structure is searched for a corresponding tuple, (keyword, actionword } , that matches the constructed keyword. If such a tuple is found, no evaluation is necessary, the actionword is decoded, and each node in the subnetwork is assigned the appropriate state. If no such tuple is found (a cache-rniss), the simulator proceeds with the usual subnetwork evaluation.” – cited in Office Action at p7]
Here Jones notes that “[f]irst, for very large subnetworks, a caching threshold is defined by the user prior to simulation. Subnetworks whose keyword size is above the caching threshold are not cached” [emphasis added], i.e. subnetworks which are too large will not be placed in cache [this appears to correspond to Appellant’s contention]. However, Jones goes further with “[s]econd, even for moderate size subnetworks below the caching threshold, many tuples may be used infrequently, and so a user definable limit (b) is imposed on the length of each subtree list”, i.e. limit the size of the cache so that infrequently (re)used solutions are not in cache [this latter criterion is that which is cited in the rationale presented at page 10 of the Office Action]. Note that Jones discusses these in a manner where each criterion is applied, i.e. these are not exclusive alternatives. In other words, Jones explicitly discloses “even for moderate size subnetworks below the caching threshold” [i.e. for those that pass the bar of the first criterion] there is a second criterion. Accordingly, the examiner respectfully submits that Appellant’s contention regarding the (first) subcircuit size criterion is moot since Jones discloses the second criterion [the criterion cited in the rationale of the Office Action] working in conjunction with the first criterion.
Further, note that for the second criterion, Jones’ limiting of the length is to avoid caching “infrequently” used solutions; or in other words, as expressed by the contrapostition, a (too) long list will have cached solutions which are used infrequently. The examiner respectfully submits that one of ordinary skill will understand that the nature of this cache limiting criterion is to avoid caching of solutions for circuits which may change frequently [thereby avoiding cached solutions that are used infrequently]. This is congruous with the rationale presented for combination with Chang’s teachings.

Appellant (p24:¶1):
Kellar is similarly subject to a myriad of limitations in disclosure that render the Kellar reference insufficient to address the limitations of the above-discussed references. The Examiner misconstrues the disclosure of Kellar to downplay these limitations, by stating "Kellar is teaching comparing entropy signatures against a threshold (cited at p11 of the Office Action) to determine when to cache." Advisory Action, at p. 7. This is a factually inaccurate interpretation 
Examiner’s response:
The examiner respectfully disagrees. The examiner respectfully submits that Appellant’s citation is not a direct citation, and that the assertion in the rationale of the Office Action is “Kellar provides for a manner of determining when to cache based on a watermark”. The reliance on Kellar and the associated rationale is presented in the Office Action at pages 10-11 is as follows:
And Kellar teaches criteria identify a threshold of change indicated by the evaluated entropy for caching solution data for the computational design problem ([0082]: “FIG. 7F schematically depicts a set of entropy bands about the maximum-entropy watermark (which may correspond to a value of zero for a random block) which have pre-selected relative widths about the maximum entropy watermark. Thus, bands 402a and 402b are shown with a width of 6%, and represent a block that deviates by a relatively small amount from a random block and would be expected to benefit little from compression.”).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teaching of Jones and Chang in view of the teachings of Kellar to include “wherein the caching criteria identify a threshold of change indicated by the evaluated entropy for caching solution data for the computational design problem” by substituting an entropy watermark (threshold) to compare [sic] Chang teaches how to use bit signature’s such as Jones’ [sic] [and Jones] recognizes that some solutions are used less frequently, i.e. at p213:right:top – “even for moderate size subnetworks below the caching threshold, many tuples may be used infrequently, and so a user definable limit (b) is imposed on the length of each subtree list” and Chang’s entropy measure provides a measure for estimating the likelihood of reuse while Kellar provides for a manner of determining when to cache based on a watermark; more succinctly, it is a combination of known prior art elements to yield a predictable result, i.e. a reduced cache table size while retaining the entries least likely to change.
Note that the rationale presents (in part) the following:
The manner of combination: “by substituting an entropy watermark (threshold) to compare against Chang’s measure”
The additional teachings of Jones regarding frequency: “even for moderate size subnetworks below the caching threshold, many tuples may be used infrequently”
These additional teaching of Jones also including a threshold: “and so a user definable limit (b) is imposed on the length of each subtree list”
The teachings of Chang in summary: “Chang’s entropy measure provides a measure for estimating the likelihood of reuse”
The teachings of Kellar in summary: “Kellar provides for a manner of determining when to cache based on a watermark”
Why one would combine: “to yield a predictable result, i.e. a reduced cache table size while retaining the entries least likely to change”

Chang merely indicates that the level of entropy associated with a design may be determined, but nothing in either Chang or Jones teaches or suggests that the level of entropy associated with a design may be utilized to making caching decisions for aspects of the design. More specifically with respect to the foregoing claim amendments, nothing in the cited references teaches or suggests determining whether a level of entropy falls below a threshold to determine whether a subgraph satisfies caching criteria for determining whether to cache solution data relating to a subgraph. Chang's high level discussion of methodologies for determining a level of entropy of a design, and Jones' unrelated discussion of caching portions of a design provide no indication that a entropy-based threshold may be utilized for establishing any portion of a caching criteria to facilitate caching only solution data relevant for subgraphs likely to be reused in other portions of a semiconductor circuit design.
And the examiner’s response was presented in the Office Action at page 35, as follows:
The examiner agrees; however, upon further search and consideration, a new rejection is made over Jones in view of Chang and Kellar. In particular, Kellar discloses using an entropy “watermark” (i.e. threshold) where a difference between and entropy measure and the entropy watermark is used to make decisions. To briefly summarize what is shown in the rejection above, the claimed invention is 
As discussed in the action, Kellar is teaching comparing entropy values against thresholds (“entropy bands” in Kellar at [0082] and Fig. 7F). The rationale establishes the position (to summarize) that Jones provides recognition of the influence of frequency of reuse and a threshold (“limit” on length) as a remedy while Chang provides an entropy measure for frequency of reuse. All that remains is the showing that such an entropy measure may be used with a (an entropy) threshold for the determination. The rejection demonstrates that Kellar provides for such a comparison to make a determination. The rationale includes the proposed manner of combination asserted as obvious, i.e. “by substituting an entropy watermark (threshold) to compare against Chang’s measure”.
Appellant contends “This [a determination of when to cache] is a factually inaccurate interpretation of Kellar, which simply determines whether to cache data blocks in general based on a determination of whether caching is enabled at all. Kellar does not make individual determinations of whether to cache a particular data block, and Kellar certainly does not make caching decisions based on a level of entropy within a data block”. Appellant has previously made similar arguments at page 11 of Remarks filed 17 September 2020, as follows:
Kellar is similarly subject to a myriad of limitations in disclosure that render the Kellar reference insufficient to address the limitations of the above-discussed references. As an initial matter, Kellar discusses entropy in an entirely different context - Kellar's discussion of entropy is limited to a discussion of the level of redundancy within a data block, where a higher level of redundancy within a data 
The examiner’s response is found at page 7 of the Advisory Action, as follows:
Kellar is teaching comparing entropy signatures against a threshold (cited at p11 of Office Action) to determine when to cache. Kellar is teaching in the context of mixing data compression schemes for a time-space tradeoff; however, as indicated in the citation there is a maximum-entropy watermark beyond which there is no compression nor caching (Kellar remarks that this “may be zero” indicating that non-zero is possible as well). The examiner respectfully submits that this in combination with Chang’s teachings would reasonably suggest to one of ordinary skill in the art that Chang’s entropy measure on bit signatures could also be used in comparison with a threshold to determine when to cache (i.e. it is also an entropy 
This response to Appellant’s arguments notes that Kellar discloses a threshold (“watermark”) which may be (and thus may not be) “zero” beyond which there is no compression or caching. In view of Appellant’s contention of the Appeal Brief [citing the examiner’s remarks of the Advisory Action], i.e. ‘The Examiner misconstrues the disclosure of Kellar to downplay these limitations, by stating "Kellar is teaching comparing entropy signatures against a threshold (cited at p11 of the Office Action) to determine when to cache." Advisory Action, at p. 7’, the examiner respectfully submits that even assuming, arguendo, that there is no decision in Kellar for “no caching”, it is still clear that Kellar is disclosing the comparison of an entropy value against a threshold to make decisions, e.g. at least to decide which compression scheme to use based on threshold comparison. Accordingly, the rationale presented in the Office Action still applies, i.e. “by substituting an entropy watermark (threshold) to compare against Chang’s measure”. In other words, even assuming, arguendo, Kellar is not making a “to cache” vs “not to cache” decision, Kellar’s teachings still provide for the manner of doing so in the proposed combination where an entropy threshold is “substituted” for Jones’ “limit” in order to compare against Chang’s entropy measure. Accordingly, the examiner respectfully submits that Appellant’s contention does not point to an error in the rejection.

Appellant (p25:¶1):
Instead, Kellar discusses entropy in an entirely different context - Kellar's discussion of entropy is limited to a discussion of the level of redundancy within a data block, which may be utilized to determine how aggressively that data block may be compressed. A higher level of 
Examiner’s response:
Appellant points to the purpose of Kellar and contends “Kellar discusses entropy in an entirely different context”. Please consider, “a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.” [MPEP 2141.01(a) I]. The examiner respectfully submits Kellar is an analogous art by virtue of being from the same field of endeavor [caching], i.e. “particularly to dynamic problem generation and caching techniques” [Appellant’s specification as filed at [0001]]; and by virtue of being reasonably pertinent to a problem faced, e.g. how to cache data.
Further as regards context, the examiner respectfully submits that the purposes of Kellar as cited by Appellant do not point to an error in the rejection nor to flaw in the manner of combination as presented in the rationale of the Office Action, i.e. “by substituting an entropy watermark (threshold) to compare against Chang’s measure” [Office Action at p11].
As regards, Appellant’s contention of “Nothing in Kellar suggests that any entropy evaluation of a data block may be predictive of a determination of whether another data block is likely to have the same or similar contents”, the examiner respectfully submits that Kellar is not 
Accordingly, the examiner respectfully submits that Appellant’s contentions do not point to an error in the rejection.

Appellant (p25:¶1, continuing):
Secondly, Kellar' s disclosure is based on an assumption that any data block that is evaluated for an entropy determination 1s already selected for storage in a cache ( after determining whether caching 1s enabled in general). The Examiner is simply incorrect in suggesting that that Kellar determines when to cache a data block based on an entropy evaluation (see Advisory Action, at p. 7). As discussed in Kellar, a "compression estimation" is made only after determining whether a data block is to be cached. See Kellar, at [0081] ( discussing the compression estimation process as occurring after an initial determination of whether the data block is to be cached at all - the caching decision is discussed in greater detail in the prior paragraphs, including at [0077]-[0080]). Thus, contrary to the Examiner's assertion, Kellar's disclosure does not provide any teaching or suggestion for how data blocks are chosen for caching, and instead Kellar's disclosure focuses entirely on determining how aggressively a particular data block can be compressed to save cache storage memory resources.
Examiner’s response:
The examiner respectfully submits that these arguments ultimately rely on the notion that Kellar does not provide for a decision regarding “to cache” vs “not to cache”. This has been addressed herein above. To summarize briefly, even assuming, arguendo, that Kellar makes no such decision, Kellar is still making some decision by comparing an entropy measure to a 

Appellant (p25:¶1, continuing at p26):
Considered in light of Jones and Chang, Kellar's disclosure may be viewed as a use for Chang's entropy evaluation ( e.g., for determining how aggressively a particular data block may be compressed), and Kellar' s compression methodology may be utilized to increase the number of data blocks that may be cached according to Jones' size-based caching methodology. However, regardless of whether a particular data block can be compressed, and regardless of the amount of compression to be applied to the data block, a data block evaluated in accordance with the Kellar discussion will be stored in cache memory.
Examiner’s response:
Appellant appears to provide alternative combinations of the teachings; however, the examiner respectfully submits, that this does not address the rationale presented in the Office Action. Accordingly, Appellant’s proposed alternative combinations are moot.
Appellant also contends “regardless of whether a particular data block can be compressed, and regardless of the amount of compression to be applied to the data block, a data block evaluated in accordance with the Kellar discussion will be stored in cache memory”. This has been addressed herein above. To summarize briefly, even assuming, arguendo, that that Kellar makes no decision between “to cache” and “not to cache” [i.e. that all data is cached], Kellar is still making some decision by comparing an entropy measure to a threshold; so the rationale provided in the Office Action still holds, i.e. (in summary) Kellar’s entropy threshold 

Appellant (p26:¶1-p27:¶1):
Accordingly, none of the references cited, whether considered alone or in combination, provide any teaching or suggestion for determining whether to cache solution data for a computational design problem based on whether caching criteria are satisfied, wherein the caching criteria identify a threshold change indicated by evaluated entropy for caching solution data for the computational design problem. The Examiner correctly summarizes the test for obviousness as "what the combined teachings of the references would have suggested to those of ordinary skill in the art," however the Examiner does not explain how a person of skill in the art would be led to create a method according to present claim 1 based on a combination of references that are entirely devoid of any discussion of determining whether to cache a particular circuit design based on a determined entropy of that circuit design.
Therefore, Appellant respectfully submits that independent claim 1 is not obvious in light of the cited references and therefore requests that the rejection of these claims be withdrawn.
Examiner’s response:
Appellant’s remarks are summary in nature and the examiner respectfully submits that the detailed arguments, upon which the summary is based, are addressed herein above.
Regarding Appellant’s contention that “a combination of references that are entirely devoid of any discussion of determining whether to cache a particular circuit design based on a determined entropy of that circuit design”, please consider, “the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art” See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The examiner respectfully submits that, as discussed herein above, the rejection does not rely upon an express suggestion from any one disclosure for using an entropy measure with a threshold to determine when to cache, but rather relies on the teachings of three disclosures and a rationale presenting how the combination may be made and why such combination is obvious.
Regarding Appellant’s contention that “the Examiner does not explain how a person of skill in the art would be led to create a method according to present claim 1 based on a combination of references”, the examiner respectfully disagrees as summarized herein below.
It has been shown that the Office Action at pages 5-7 presents, in part, Jones’ teaching of the following:
the caching of subcircuit states, e.g.  from p213:§IV:¶1: “However, if the target states resulting from application of the evaluation procedure are cached for each statically partitioned subnetwork, it is possible to virtually eliminate the cost of evaluating these subnetworks.”
The process begins with an evaluation of a subcircuit, e.g. from p213:§IV:¶1 “Any time a node driving a gate of the subnetwork changes state, the evaluation procedure is applied to the subnetwork.”
The data cached is with regard to information content (states and state changes)
the driving/control state (inputs) and the resulting states, e.g. p213:§IV:¶1 “Any time a node driving a gate of the subnetwork changes state, the evaluation procedure is applied to the subnetwork.” and from p213:§IV:¶2: “Specifically, whenever the simulator determines that an evaluation of a statically partitioned subnetwork is necessary, a keyword is constructed that uniquely encodes the state values of the nodes that control the subnetwork.”
And the resultant states (output), e.g. p213:§IV:¶2: “The cache data structure is searched for a corresponding tuple, (keyword, actionword), that matches the constructed keyword. If such a tuple is found, no evaluation is necessary, the actionword is decoded, and each node in the subnetwork is assigned the appropriate state.”
A caching decision is made in view of caching criteria, e.g. p213:left:bottom: “a caching threshold is defined by the user prior to simulation. Subnetworks whose keyword size is above the caching threshold are not cached”
The information may be later retrieved from the cache, e.g. p213:§IV:¶2: “If such a tuple is found, no evaluation is necessary, the actionword is decoded, and each node in the subnetwork is assigned the appropriate state.”
It has been shown that the Office Action at pages 9-10 presents Chang’s teachings of, in summary, the following:
An evaluation of information content (states and state changes), e.g. p2:§2.3:¶¶3-4: “Intuitively, signals with less information are easier to optimize. … Variable k is the number of bits in the signature and is also the number of vectors applied to the circuit. A larger E means that the signature contains more information.”
That the evaluation is an entropy measure, e.g. e.g. p2:§2.3:¶¶3-4: “To quickly identify such signals, we use Shannon entropy, which is calculated as follows [17] ... In the equation, Es is the entropy of signature s, #ones is the number of Is in the signature, and #zeros is the number of Os in the signature.”
It has been shown that the Office Action at page 10 presents a rationale regarding the combination of Jones and Chang including the following:
Jones additional teaching of the influence of frequency of use on caching: e.g. p213:right:top “even for moderate size subnetworks below the caching threshold, many tuples may be used infrequently, and so a user definable limit (b) is imposed on the length of each subtree list”
Chang’s teachings in summary: “the entropy measure provides a measure for estimating the likelihood of reuse” [rationale at p10 of Office Action]
The manner of combining: “by including the entropy measure among the caching criteria” [rationale at p10 of Office Action]
Why one would combine: “could reasonably expect a successful use of cache by making use of the entropy measure to determine the likelihood of reuse , i.e. low entropy means the sub-circuit has fewer possible outcomes and thus less likely to change when inputs change” [rationale at p10 of Office Action]
It has been shown that the Office Action at pages 10-11 presents Kellar’s teachings of, in summary, the following:
Thresholds for entropy values: e.g. [0082] “FIG. 7F schematically depicts a set of entropy bands about the maximum-entropy watermark (which may correspond to a value of zero for a random block) which have pre-selected relative widths about the maximum entropy watermark. Thus, bands 402a and 402b are shown with a width of 6%, and represent a block that deviates by a relatively small amount from a random block and would be expected to benefit little from compression”
It has been shown that the Office Action at page 11 presents a rationale regarding the combination of Jones and Chang and Kellar including the following:
The manner of combination: “by substituting an entropy watermark (threshold) to compare against Chang’s measure” [rationale at p11 of Office Action]
The additional teachings of Jones regarding frequency: “even for moderate size subnetworks below the caching threshold, many tuples may be used infrequently” [rationale at p11 of Office Action citing Jones at p213]
These additional teaching of Jones also including a threshold: “and so a user definable limit (b) is imposed on the length of each subtree list” [rationale at p11 of Office Action citing Jones at p213]
The teachings of Chang in summary: “Chang’s entropy measure provides a measure for estimating the likelihood of reuse” [rationale at p11 of Office Action citing Jones at p213]
The teachings of Kellar in summary: “Kellar provides for a manner of determining when to cache based on a watermark” [rationale at p11 of Office Action citing Jones at p213]
Why one would combine: “to yield a predictable result, i.e. a reduced cache table size while retaining the entries least likely to change” [rationale at p11 of Office Action]

Each of the elements is found in the prior art, i.e. (in summary) Jones’ caching method with caching criteria regarding frequency of reuse, Chang’s entropy measure which may measure frequency of reuse, and Kellar’s thresholds to compare against entropy measures. Further, Jones recognizes that the frequency of reuse affects caching performance and Jones provides an associated threshold (length limit). In view of this teaching, the examiner respectfully submits that one of ordinary skill in the art would find it obvious to use another measure such as Chang’s entropy measure since this would provide a measure which may help avoid caching “infrequently” used solutions. Finally, Kellar’s teachings demonstrate that such entropy measures themselves may be used to compare to a threshold.
In view of:
(i) Jones’ teaching of avoiding the caching of infrequently used solutions,
(ii) Chang’s entropy measure providing a measure of such infrequency, and
(iii) Kellar’s demonstration of using entropy measure thresholds to make decisions in caching operations,
the examiner respectfully submits that one of ordinary skill would arrive at the claimed invention in an obvious manner, i.e. “by including the [Chang’s] entropy measure among the  [Jones] caching criteria” [from Office Action rationale at p10] and “by substituting an [Kellar] entropy watermark (threshold) to compare against Chang’s measure” [from Office Action rationale at “could reasonably expect a successful use of cache by making use of the entropy measure to determine the likelihood of reuse , i.e. low entropy means the sub-circuit has fewer possible outcomes and thus less likely to change when inputs change” [from Office Action rationale at p10] and “to yield a predictable result, i.e. a reduced cache table size while retaining the entries least likely to change” [from Office Action rationale at p11].
For the reasons discussed herein above, the examiner respectfully submits that Appellant has not pointed an error in the rejection; and for these reasons, the examiner respectfully disagrees with Appellant’s contention “that independent claim 1 is not obvious in light of the cited references”.

B. Rejection of Independent Claim 23 under §103
Examiner’s response: Appellant’s arguments of this section ultimately rely on those discussed in §A of the Appeal Brief; and these have been addressed by the examiner herein above.

C. Rejection of Independent Claim 24 under §103
Examiner’s response: Appellant’s arguments of this section ultimately rely on those discussed in §A of the Appeal Brief; and these have been addressed by the examiner herein above.

D. Rejection of Independent Claim 25 under §103


E. Rejection of Dependent Claims 4-9, 12-17, 19 21-22, and 26-32
Examiner’s response: Appellant’s arguments of this section ultimately rely on those discussed in §A of the Appeal Brief; and these have been addressed by the examiner herein above.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ROBERT S BROCK/Examiner, Art Unit 2128                                                                                                                                                                                                        
Conferees:
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128    

/Jason Cardone/
Primary Examiner  
                                                                                                                                                                                                  
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.